           Case 4:20-cv-11272-IT Document 78 Filed 01/24/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 MICHAEL L. TAYLOR and PETER M.
 TAYLOR,
        Petitioners,

                v.
                                                         Case No. 4:20-cv-11272-IT
 JEROME P. MCDERMOTT, Sheriff, Norfolk
 County, Massachusetts, and JOHN
 GIBBONS, United States Marshal, District of
 Massachusetts,

        Respondents.


PETITIONERS’ NOTICE OF FILING SUPPLEMENTAL EXHIBITS IN SUPPORT OF
VERIFIED SECOND EMERGENCY PETITION FOR HABEAS CORPUS PURSUANT
              TO 28 U.S.C. § 2241 AND INJUNCTIVE RELIEF

       Petitioners Michael and Peter Taylor, through the undersigned counsel, hereby file the

following Exhibits KK and LL supplementing Exhibits A through JJ previously submitted in

conjunction with Petitioners’ Memorandum in Support of Verified Second Emergency Petition for

Habeas Corpus Pursuant to 28 U.S.C. § 2241 and Injunctive Relief (Dkts. 57, 59, 61 & 63).

       Specifically, Exhibit KK is a statement by Senator Roger Wicker made before the United

States Senate on September 30, 2020, which can be found at 166 Cong. Rec. S5899, 5921 (daily

ed. Sept. 30, 2020). Senator Wicker’s statement expresses concern regarding Japan's detention

and treatment of U.S. citizen Greg Kelly, an alleged accomplice of former Nissan CEO Carlos

Ghosn Bichara. Senator Wicker states that Mr. Kelly “was treated with cruelty by Japanese

authorities from day one,” describing how Mr. Kelly was kept in solitary confinement for 34 days

in an unheated cell where he was forced to sleep on the floor. (Exh. KK.) Senator Wicker also

details how Mr. Kelly was interrogated for multiple hours on a daily basis without the benefit of
           Case 4:20-cv-11272-IT Document 78 Filed 01/24/21 Page 2 of 6




defense counsel. (Id.) Further, Senator Wicker confirms that Mr. Kelly’s “requests for medical

attention were refused. When [Japanese authorities] did eventually allow him to get surgery, it

was too late to do much good, and, predictably, Greg Kelly’s physical condition got worse.” (Id.)

       Senator Wicker’s statement also expresses concern regarding the unjust circumstances of

Mr. Kelly’s trial in Japan, which did not begin until more than 650 days after his arrest. (Exh.

KK.) At the opening of the trial, “the court allowed prosecutors to give a 6-hour presentation …,

with there being no simultaneous English translation,” and the court did not allow Mr. Kelly’s

defense team to give a similar presentation. (Id.) Senator Wicker continued:

       The proceedings have been incredibly slow and will continue to be incredibly slow.
       The trial is expected to last more than a year because Japanese rules allow the
       prosecutors to meet at the trial for only 6 days per month and also because the court
       refused to allow simultaneous English translation at the trial.

(Id.) In summary, Senator Wicker questions Japan’s adherence to the basic rule of law, and states

that Mr. Kelly is a victim of the Japanese hostage justice system, which is “unfair, harsh, and

arbitrary.” (Id.) Mr. Kelly’s experience, as lamented by Senator Wicker, further supports the

Taylors’ contention that their extradition to Japan would violate the CAT and the U.S. laws

implementing it.

       Exhibit LL is a video recording of Senator Wicker delivering the statement described

above. This video was uploaded to the online platform YouTube by Senator Wicker’s office and

titled “U.S. Senator Roger Wicker Expresses Concern With Japan's Treatment of American Citizen

Greg Kelly.” An MP4 file of this video is being submitted to the Court as an exhibit, and the video

is also available at https://www.youtube.com/watch?v=0E-fc5noazk.

       Exhibits KK and LL reflect further additions to the large body of evidence that supports

the Taylors’ contention that Japan would subject them to harsh treatment and conditions of

confinement, interrogation, and torture in violation of CAT and the U.S. laws implementing it.



                                                2
           Case 4:20-cv-11272-IT Document 78 Filed 01/24/21 Page 3 of 6




The body of evidence in support of the Taylors’ position now includes, inter alia, specific findings

by a United Nations working group, sworn declarations by individuals who themselves have

experienced Japan’s treatment of prisoners and detainees, statements by a sitting U.S. Senator on

the Senate floor, and a statement by a former Japanese senator.

       For the convenience of the Court, please find below a table showing where this evidence

can be found in the record in addition to Exhibits KK and LL.

                             Description of Document                                    Docket
                                                                                         No.
 Memo and Petition of the Kelly Family (describing the torture of Greg Kelly under 57-10
 Japanese confinement)
 September 8, 2020 Taylor Submission to Hon. Mike Pompeo (with exhibits 59-5
 thereto) (detailing the likelihood of torture in Japanese confinement; see Exh. 36,
 email from Tadashi Inuzuka, former Japanese senator, to the office of U.S.
 Senator Roger Wicker explaining the injustice of the hostage justice system)
 Kaku Imamura, et al., Human Rights Watch, Call to Eliminate Japan’s “Hostage 59-7
 Justice” System by Japanese Legal Professionals (April 10, 2019) (a letter
 emphasizing the inhumane treatment of Japanese prisoners and signed by 1,010
 Japanese legal professionals)
 Japan Ministry of Justice, Frequently Asked Questions on the Japanese Criminal 59-10
 Justice System (last accessed Nov. 6, 2020) (the Japanese government’s published
 description of its inadequate protections for the rights of prisoners)
 United Nations Committee Against Torture, Concluding Observations on the 59-11
 Second Periodic Report of Japan, Adopted by the Committee at its Fiftieth Session
 (May 31, 2013)
 Amnesty International, Amnesty International Report 2014/15 – Japan (Feb. 25, 59-12
 2015)
 Sen. Roger Wicker, Sen. Lamar Alexander & Sen. Marsha Blackburn, Greg Kelly: 59-17
 U.S. Hostage of Japanese Justice (March 10, 2020)
 Kelly Petition to U.S. Dep’t of State (describing the torture of Greg Kelly under 59-19
 Japanese confinement)
 Declaration of Carlos Ghosn Bichara (describing his own experience of torture 61-2
 under Japanese confinement)
 Declaration of Scott McIntyre (describing his own experience of torture under 61-3
 Japanese confinement)




                                                 3
          Case 4:20-cv-11272-IT Document 78 Filed 01/24/21 Page 4 of 6




 Letter from Human Rights Watch to Masako Mori Re: Dangers to Prisoners, 61-7
 Detainees and Staff Amidst COVID-19 Pandemic (April 23, 2020)
 Human Rights Council, Opinions adopted by the Working Group on Arbitrary 63-2
 Detention at its eighty-eighth session, 24–28 August 2020: Opinion No. 59/2020
 concerning Carlos Ghosn (Japan) (Nov. 20, 2020)


Dated: January 24, 2020                       Respectfully submitted,

                                              By their attorneys,

                                              /s/ Tillman J. Finley
                                              Daniel Marino (pro hac vice)
                                              dmarino@marinofinley.com
                                              Tillman J. Finley (pro hac vice)
                                              tfinley@marinofinley.com
                                              MARINO FINLEY LLP
                                              800 Connecticut Avenue, N.W., Suite 300
                                              Washington, DC 20006
                                              Tel. 202.223.8888
                                              Counsel for Michael L. Taylor


                                              /s/ Paul V. Kelly (by permission)
                                              Paul V. Kelly (BBO No. 267010)
                                              Jackson Lewis, P.C.
                                              75 Park Plaza
                                              Boston, MA 02110
                                              Tel (617) 367-0025
                                              paul.kelly@jacksonlewis.com

                                              /s/ Abbe David Lowell (by permission)
                                              Abbe D. Lowell (pro hac vice)
                                              Christopher D. Man
                                              Zachary B. Cohen
                                              Winston & Strawn LLP
                                              1901 L Street, N.W.
                                              Washington, DC 20036
                                              Tel. (202) 282-5875
                                              adlowell@winston.com

                                              Counsel for Michael and Peter Taylor

                                              /s/James P. Ulwick (by permission)
                                              James P. Ulwick (pro hac vice)


                                          4
Case 4:20-cv-11272-IT Document 78 Filed 01/24/21 Page 5 of 6




                                 KRAMON & GRAHAM PA
                                 One South Street, Suite 2600
                                 Baltimore, MD 21202
                                 Tel. (410) 752-6030
                                 JUlwick@kg-law.com

                                 Counsel for Peter M. Taylor




                             5
           Case 4:20-cv-11272-IT Document 78 Filed 01/24/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I, Tillman J. Finley, counsel for Petitioner Michael Taylor, hereby certify that on January

24, 2020, I served a copy of the foregoing on all registered parties by electronic filing on ECF.

                                                             /s/ Tillman J. Finley
                                                             Tillman J. Finley




                                                 6
